Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of a reference (Nucleating Agents in Polypropylene...) in the remarks is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 13-15, 17-24, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent 0 589 033 to Philip in view of European Patent 1 787 790 to Jacobs. Philip teaches a refrigerator appliance having at least one internal liner (see page .
Philip discloses every element as claimed and discussed above except lamellar or fibrolamellar fillers. Jacobs teaches fillers such as talc or glass fibers are commonly used in thermoformable sheet of polymers in order to enhance the strength of the sheet (see page 1, paragraph 2). At the time the invention was filed it would have been obvious for a person of 
For further clarification regarding claims 3-8, 10, 14, 17-22, 24, and 28, Philip in view of Jacobs discloses every element as claimed and discussed above except the particular ratio or percentage of copolymers (random/block), HDPE amount, polypropylene homo-polymer, etc. It would have been obvious to one having ordinary skill in the art at the same time the invention was made to make the particular ratio or percentage of copolymers (random/block), HDPE amount, polypropylene homo-polymer, etc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05

Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive.  The applicant argues modifying Jacoby to incorporate more than 5 percent of a lamellar or fibrolamellar filler (such as talc) would render Jacoby inoperable since the Jacoby’s composition would then not have enough beta-phase crystals of polypropylene. The examiner disagrees since Jacoby teaches in page 9 lines 1-5 that additives (opacifiers like Talc) can be in a range from .005 to about 5 percent of weight of the polymer. The use of the term “about” allows for the overlap of the ranges, i.e. a little over 5 percent is within the range of 5 to 50 parts per hundred. In addition the applicant is stating that the references (also authored by the inventor) teach away from using more than about 5 percent talc filler, but the examiner could not find in the specification of this application any features/accommodations to allow the talc . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637